Judgment, on appeal of defendant, unanimously affirmed, without costs. On appeal of plaintiff, judgment modified so as to award plaintiff *602one-half of the net earnings of the boat from July 17, 1927, to October 23, 1928, and as so modified unanimously affirmed, without costs; the said judgment to be interlocutory only; and if the parties cannot agree upon the account, the matter will be referred to an official referee to take and state such account, final judgment to follow upon confirmation of the referee’s report. No opinion. Present — Lazansky, P. J., Rich, Young, Kapper and Seeger, JJ.